Ingraham, J. (dissenting):
I think this judgment should be affirmed. Assuming that the letter written to the plaintiff by which the plaintiff was authorized to offer the property in Thirty-second ■ street for sale to entitle the plaintiff to recover, it must appear that lie performed some services in procuring a purchaser, or had something to do with the sale of the property. The. arrangement was limited to fifteen days.. All that the plaintiff' did, according to his own. testimony, *840was to eall-upoH a real estate broker representing the Pennsylvania Railroad Company, and was told by him that the railroad would pay $800 a front foot for any property in the neighborhood. The plaintiff, testified tliat he lmew. before this-arrangement that the railroad company was offering $800 a front foot on that street and that the defendants conld get that amount at any time they wanted .to. He called on Douglas Robinson, the real estate broker who represented the railroad company, and his information as to the price that the •railroad company was offering was confirmed.-" That fact, he communicated to the defendants and that was all that the plaintiff had to do with the matter. There was no sale consummated within the fifteen days mentioned in the -letter, and I do, not think that anything that the plaintiff did was of the slightest advantage to the defendants, or had any relation to the final sale of the property. The employment of the plaintiff to effect a. sale contemplated some act of his which contributed in some degree to ithe -consummation-of' a, sale,,and this, I think, the proof failed to show. ' >
I think the complaint was properly dismissed.
Judgment reversed, new trial ordered, costs to appellant to abide event. Order filed. - > ■